DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 09/16/2022. Claims 1-9 and 11-13, as filed on 02/11/2021, are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 10 & 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 2/11/2021, 8/26/2021 and 10/28/2022 have been considered by the examiner. Initialed copies are attached.

Claim Objections
5.         Claim 2 is objected to because of the following informalities: In claim 2, line 3, it is suggested that the phrase “2-5” be changed to “2 to 5” to eliminate any confusion about whether a single compound is being named (dashes are common in naming of compounds and/or to indicate functional groups).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.         Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5, line 4 ends with the phrase “or not”. To what does “not” refer? Claim 5 is rejected as indefinite for not clearly setting for the metes and bounds of the claim.
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.         Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (CN 108190962 A; an IDS reference). The citations below to Fang are to the machine translation provided by Applicant with the IDS filed on 08/26/2021.  
	As to claims 1-3, Fang teaches a two-dimensional (2-D) MXene surface-modified with a catechol derivative, wherein the catechol derivative comprises a polyphenol moiety in the form of a phenyl group containing 2-5 hydroxyl (-OH) groups and is represented by [Chemical Formula 2] in claim 3 (see para. 0004: Ti3C2 is an MXene material; para. 0008, 0021: “dopamine” corresponds to a “catechol derivative”; use dopamine to self-oxidize and polymerize a thin polydopamine (PDA) layer on the surface of Ti3C2; para. 0030-0035: preparing a two-dimensional layered Ti3C2 nano material then a titanium carbide@PDA nano powder). Fang teaches “…two phenolic hydroxyl groups of the catechol group of polydopamine…” (see para. 0021).
Instant: 
    PNG
    media_image1.png
    167
    177
    media_image1.png
    Greyscale
		ChemDraw: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fang teaches all of the limitations of instant claims 1-3. Therefore, Fang anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. (US 2014/0162130 A1), in view of HU et al. (CN 103435829 A; text citations below are to a PDF of its machine translation, the formulas are shown in the original Chinese document).
	As to independent claim 1, Barsoum teaches a two-dimensional (2-D) MXene (see para. 0089-0090, 0096-0099) surface-modified by a coating having a pendant moiety which is linked to the surface, example pendants are aromatic moieties containing one or more hydroxy functional groups (see para. 0100-0104).
ChemDraw: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
Barsoum fails to explicitly disclose that the pendant moiety is a catechol derivative [claim 1], wherein the catechol derivative comprises a polyphenol moiety in the form of a phenyl group containing 2-5 hydroxyl (-OH) groups [claim 2].
	However, as to claims 1-2, HU teaches nano-functional modification on all kinds of base material surfaces using catechol derivatives (see para. 0008-0015). HU teaches that dopamine is an organic molecule containing dihydroxy phenyl and its derivatives (i.e. a “catechol derivative”), wherein the molecular general formula is as follows: 
    PNG
    media_image4.png
    160
    224
    media_image4.png
    Greyscale
 as defined in para. 0013.
Therefore, in view of the teaching of HU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the catechol derivative taught by HU as the surface modifying compound for the MXenes in Barsoum to arrive at the claimed invention because Barsoum suggests coating at least one surface of 2-D MXenes with pendant groups containing aromatic moieties having one or more hydroxy groups (see Barsoum para. 0104: phenyl is an aromatic ring, hydroxy is -OH; “catechol” has these components). HU clearly teaches that catechol derivatives are known for modifying the surface of nano-composite materials, for example nano ceramics (see HU para. 0016; carbides and nitrides are known to be ceramic materials). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed catechol derivatives as pendant moieties in a surface coating for 2-D MXenes with a reasonable expectation of success for giving a material conductive, optical, thermodynamic performance and enhanced mechanical strength (see HU para. 0008), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 3-4, Barsoum and HU teach the surface-modified two-dimensional MXene according to claim 1, wherein the catechol derivative is represented by any one of Chemical Formula 1 to Chemical Formula 8 (see HU para. 0013: general formula is reproduced above); claim 3, wherein each of R and R’ is as defined in claim 4 (see HU para. 0013: including by not limited to the specific drawn formulae).
As to claims 5-9, Barsoum and HU teach the surface-modified two-dimensional MXene according to claim 4, and further defined by the features recited in claims 5-7 (see Barsoum FIG. 1 and para. 0089-0090, 0097-0099).
As to claims 8-9, Barsoum and HU teach the surface-modified two-dimensional MXene according to claim 1, wherein the two-dimensional MXene to be surface-modified comprises at least one layer as defined in claims 8-9 (see Barsoum FIG. 1A, 1B, 1C and para. 0089-0090, 0097-0099).


10.         Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. (US 2014/0162130 A1), in view of HU et al. (CN 103435829 A; text citations are to its machine translation), as applied to claim 1 above, further in view of Ghidiu et al. (US 2017/0294546 A1).
	As to claim 11, Barsoum and HU teach the two-dimensional MXene surface-modified with a catechol derivative as defined in claim 1 (described above in segment 9 of this Office Action), but fail to explicitly disclose a MXene organic ink containing the surface-modified MXene dispersed in an organic solvent.
	However, Ghidiu, in analogous art of 2-D MXene materials (see para. 0084-0087), teaches MXene organic inks comprising 2-D MXene dispersed in an organic solvent (see para. 0020, 0058, 0077, 0237, 0256, 0262).
Therefore, in view of the teaching of Ghidiu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the surface-modified MXene taught by Barsoum and HU into an organic ink as taught by Ghidiu to arrive at the claimed invention. Ghidiu (para. 0022) suggests that his methods are amenable to a variety of MXene compositions, such as described herein and elsewhere. A person of ordinary skill in the art would be motivated to prepare an organic ink comprising the surface-modified MXene material with a reasonable expectation of success for applying MXene dispersions to a substrate that can be incorporated or used in a wide variety of electrical devices (see Ghidiu para. 0020, 0077-0079, 0103-0108) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 12, Barsoum, HU and Ghidiu teach the MXene organic ink according to claim 11, but fail to explicitly disclose that the surface-modified 2-D MXene is dispersed in the organic solvent at a concentration of 20 mg/mL or higher. 
However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of 2-D MXene in the organic ink based on routine experimentation and the disclosures of the prior art (e.g. Ghidiu para. 0077-0078: viscosity of the dispersion depends on the concentration of MXene particles or sheets and other constituents).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 13, Barsoum, HU and Ghidiu teach the MXene organic ink according to claim 11, which shows liquid crystal properties (see Ghidiu para. 0023, 0082, 0107: coatings for liquid crystal displays).


Examiner’s Note
11.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 1, 2022